Exhibit 99.1 September 24, 2008 Zynex Announces a $3 million Line of Credit. Zynex, Inc. ZYXI, a provider of pain management systems and electrotherapy products for medical patients with functional disability, announces that it has entered into a Loan and Security Agreement with Marquette Healthcare Finance.The Loan Agreement provides Zynex with a revolving credit facility of up to $3,000,000. The Loan is secured by a first priority security interest in all of Zynex’s assets. The term of the credit facility is 3 years. Thomas Sandgaard, CEO, commented: “This Line of Credit allows us to continue our growth efforts. In the most recent six months ended June 30, 2008 alone, we produced $430,897 in cash from operations; and in the most recent quarter we had a net income of $1,852,212. At the same time, we have continued to show a significant increase in monthly orders compared to the past year. Also, importantly we believe it is a strong signal to the market that we do not have current plans to raise capital by offering additional stock.We further believe that we are equipped for having our stock traded on the American Stock Exchange (AMEX).” Mr.
